FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-26480 PSB HOLDINGS, INC. (Exact name of registrant as specified in charter) WISCONSIN 39-1804877 (State of incorporation) (I.R.S. Employer Identification Number) 1905 West Stewart Avenue Wausau, Wisconsin 54401 (Address of principal executive office) Registrant’s telephone number, including area code:715-842-2191 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. Yes x No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). Yes £ No T The number of common shares outstanding at May 9, 2011 was 1,573,255. PSB HOLDINGS, INC. FORM 10-Q Quarter Ended March 31, 2011 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets March 31, 2011 (unaudited) and December 31, 2010 (derived from audited financial statements) 1 Consolidated Statements of Income Three Months Ended March 31, 2011 and 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity Three Months Ended March 31, 2011 (unaudited) 3 Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1A. Risk Factors 48 Item 6. Exhibits 48 i Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements PSB Holdings, Inc. Consolidated Balance Sheets March 31, 2011 unaudited, December 31, 2010 derived from audited financial statements March 31, December 31, (dollars in thousands, except per share data) Assets Cash and due from banks $ $ Interest-bearing deposits and money market funds Federal funds sold – Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (fair value of $51,435 and $51,662, respectively) Other investments Loans held for sale – Loans receivable, net Accrued interest receivable Foreclosed assets Premises and equipment, net Mortgage servicing rights, net Federal Home Loan Bank stock (at cost) Cash surrender value of bank-owned life insurance Other assets TOTAL ASSETS $ $ Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits Total deposits Federal Home Loan Bank advances Other borrowings Senior subordinated notes Junior subordinated debentures Accrued expenses and other liabilities Total liabilities Stockholders’ equity Preferred stock – no par value: Authorized – 30,000 shares; no shares issued or outstanding – – Common stock – no par value with a stated value of $1 per share: Authorized – 3,000,000 shares; Issued – 1,751,431 shares Outstanding – 1,573,255 and 1,564,297 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax Treasury stock, at cost – 178,176 and 187,134 shares, respectively ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ -1- Index PSB Holdings, Inc. Consolidated Statements of Income Three Months Ended March 31, (dollars in thousands, except per share data – unaudited) Interest and dividend income: Loans, including fees $ $ Securities: Taxable Tax-exempt Other interest and dividends 24 2 Total interest and dividend income Interest expense: Deposits FHLB advances Other borrowings Senior subordinated notes Junior subordinated debentures 84 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Mortgage banking Investment and insurance sales commissions Increase in cash surrender value of life insurance Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and facilities Loss on foreclosed assets Data processing and other office operations Advertising and promotion 61 74 FDIC insurance premiums Other noninterest expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ -2- Index PSB Holdings, Inc. Consolidated Statement of Changes in Stockholders’ Equity Three months ended March 31, 2011 – unaudited Accumulated Other Additional Comprehensive Common Paid-in Retained Income Treasury (dollars in thousands) Stock Capital Earnings (Loss) Stock Totals Balance January 1, 2011 $ ) $ Comprehensive income: Net income Unrealized loss on securities available for sale, net of tax ) ) Amortization of unrealized gain on securities available for sale transferred to securities held to maturity included in net income, net of tax ) ) Unrealized gain on interest rate swap, net of tax 26 26 Reclassification of interest rate swap settlements included in earnings, net of tax 27 27 Total comprehensive income Exercise of stock options (3 ) 7 4 Issuance of new restricted stock grants ) – Vesting of existing restricted stock grants 26 26 Cash dividends declared on unvested restricted stock grants (3
